Citation Nr: 0103632	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran's DD Form 214 indicates that he had active 
service from September 1964 to January 1965, and 5 years and 
seven months of active duty for training (ACDUTRA).  He is in 
receipt of a marksman's badge

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for hearing loss.  

In connection with his appeal, the veteran testified via 
videoconference before the undersigned member of the Board in 
May 2000; a transcript of that hearing is associated with the 
claims file.  The veteran accepted such in lieu of an "in-
person" hearing before a Board member.  See 38 C.F.R. 
§ 20.700(e) (2000).  



FINDING OF FACT

The veteran sustained hearing loss during service and he has 
presented competent medical evidence linking his current 
hearing loss disability to active service.  



CONCLUSION OF LAW

A hearing loss disability was incurred as a result of 
service.  38 U.S.C.A. § 1110 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran had hearing 
loss during service.  The results of whispered and spoken 
voice testing at service entrance in January 1964 and 1965 
were 15/15 in each ear.  In association with a periodic 
examination in October 1969, the veteran underwent 
audiometric testing.  The thresholds from 500 to 4,000 Hertz 
were listed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
No 
Report
10
LEFT
5
5
5
No 
Report
5

Converting these findings to ISO units yields the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15

15
LEFT
20
15
15

10

In association with statements in support of his claim, dated 
in July and August 1999, the veteran submitted photocopies of 
photographs copied from the a U.S. Army training center, 
which depicts soldiers engaged in firing weapons and wearing 
no ear protection.  The veteran indicated that he had not 
worn ear protection during service and sustained hearing loss 
during basic training as a result.  He stated that during 
weapons training, a mortar round exploded in close proximity 
to him.  

Private treatment records dated from October 1994 to October 
1996 show that the veteran complained of decreased hearing in 
the right ear.  Results of private audiometric testing 
apparently performed in October 1996 was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
40
60
LEFT
25
20
10
50
55

The veteran underwent private audiometric testing in May 
2000.  The results appear to reflect hearing loss in each 
ear.  The examiner stated that the veteran had a moderate 
bilateral hearing loss, probably due to noise exposure while 
in service.  

At the time of the videoconference hearing in March 2000, the 
veteran testified that he had had noise exposure in the 
course of basic training, specifically, during weapons 
training.  Transcript at 3.  He stated that the noise 
associated with the concussion of grenades and simulated 
mortar blocks caused ringing in his ears, hearing loss, and 
pain. Transcript at 3.  He indicated that he had not worn ear 
protection.  Transcript at 9.  The veteran testified that he 
did not seek medical treatment during that time for fear that 
he would be "recycled," and thus, have to start basic 
training anew.  Transcript at 4.  He also testified that he 
sustained additional hearing loss while serving with an MP 
company, where he was trained in weapons and techniques, to 
include training and qualification with a .45 caliber.  
Transcript at 4.  He indicated that his family members had 
noticed his hearing loss.  Transcript at 5.  The veteran 
testified that he had had no other noise exposure since 
service.  Transcript at 12.  

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This is a rebuttable presumption.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (2000).  

Service-connected disability means that such disability was 
incurred or aggravated in line of duty in the active 
military, naval, or air service.  38 C.F.R. § 3.1(k).  The 
term "active military, naval, or air service" includes:  
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and 
(3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  See 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 C.F.R. §§ 3.102, 4.3 (2000).  

Analysis

The veteran contends that he sustained hearing loss as a 
result or noise exposure during active service, to include 
noise associated with mortar fire, grenades and other weapons 
during basic training.  The veteran is competent to report 
noise exposure during service, and such exposure is 
consistent with the circumstances of his basic training.  See 
38 U.S.C.A. § 5104 (West 1991).  There is no dispute that he 
currently has bilateral hearing loss as defined in 38 C.F.R. 
§ 3.385.

The determinative issue in this case is whether the veteran's 
current hearing loss disability is a result of noise exposure 
during active service.  This issue is medical in nature and 
requires competent medical evidence.  The statements and 
testimony from the veteran show a continuity of 
symptomatology but do not constitute a qualified medical 
opinion as to causation between the inservice noise exposure 
and the post-service diagnosis of a hearing loss disability.  
However, the medical evidence from the private audiologist, 
which relates a hearing loss disability to noise exposure 
during service does constitute competent medical evidence in 
this case.  In fact, this is the only qualified medical 
opinion that addresses the issue of causation.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board concludes that the veteran's hearing loss 
disability is a result of active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  



ORDER

Service connection for a hearing loss disability is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

